Filed 2/1/22 P. v. Weldon CA1/3
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                       A164256
 v.
 JON WELDON,                                                           (Tulare County
                                                                       Super. Ct. No. VCF333681)
             Defendant and Appellant.


         Defendant Jon Weldon appeals a judgment entered upon a jury verdict
finding him guilty of multiple sexual offenses against two young girls.1 He
contends convictions on all nine felony counts must be reversed because his
counsel provided constitutionally ineffective assistance, and that the evidence
does not support one of two convictions for sexual penetration of a child 10
years of age or younger. We affirm the judgment as to eight of the nine
convictions, but reverse on the second count involving sexual penetration.
                    FACTUAL AND PROCEDURAL BACKGROUND
         The victims in this case are two sisters, A., who was approximately six
to seven years old at the time of the offenses, and P., who was three or four
years old.


       This matter was transferred by California Supreme Court order on
         1

December 20, 2021 from the Fifth Appellate District to the First Appellate
District.

                                                               1
      Defendant’s girlfriend, Kayleigh D., babysat A., P., and their older
sister from November 2014 until March 2016. The children were in
Kayleigh’s home for much of the day. Defendant was present much of the
time and was sometimes alone with the children when Kayleigh was out of
the house or napping.
      In approximately March 2016, A. told her mother defendant had told
her to “kiss his privates” and that he had touched her, pointing to her vaginal
area. The mother called the police.
      A child forensic interview specialist interviewed A. on April 4, 2016. A.
told the interviewer Jon had “touched [her] private,” that he had done so
more than one time, and that this happened at the babysitter’s house on the
living room couch, while Kayleigh was sleeping. She described several
different kinds of sexual conduct, including that he put his finger in her
vagina and he rubbed her “coochie” so it “kind of hurt[]” but without putting
his finger “in the hole.”
      The interviewer asked A. to tell everything she remembered about the
first time Jon touched her. A. said, “he touched me with two fingers,” then,
“you know the hole in your private? He put one of his fingers down there and
it hurted.” Asked how many times he put his fingers into the hole of her
“private,” A. replied, “I don’t know.” Asked specifically whether he did so
once or more than once, she said, “I don’t know, I just don’t know how much
times he did it because I never count.”
      The interviewer asked A. to tell her what happened when Jon “puts his
fingers in the hole like you said.” A. replied that Jon just used one finger and
that “[i]t hurts bad,” because “it’s delicate so that it hurts whenever people do
that,” because “grownups have big hands.” The interviewer asked how Jon
got his finger in the hole, and A. narrated a response that includes, “he’s



                                          2
always rubbing (unintelligible) like that and then he put, then he takes, then
when he’s done doing that, he’s like go back on the ground, and then he tells
me to go back up there, and then he starts putting the finger in the hole.”
The context for this remark suggests defendant was directing her to move
between the floor of the living room and the couch where he was sitting. Her
response continues, that after defendant put his finger in the hole “then he
starts rubbing it again,” and “when he’s done rubbing it again, he tells me to
go back on the ground.”
      A. also answered the interviewer’s questions about how Jon put his
hands down her pants and rubbed her “coochie” without putting his fingers in
the hole. The interviewer showed A. a diagram of an unclothed girl, and A.
said that Jon rubbed “inside the line” and that it sometimes hurt. She did
not know how many times this occurred, saying, “I don’t count how many
times he does it.”
      The interviewer asked what Jon was wearing “when he puts his finger
in the hole or rubs,” and A. said, “Still dressed. But sometimes his shirt is
off.” The interviewer asked what A. did when it started hurting, and A.
replied that she slapped him, saying, “Cuz I’m like this sometimes and then
when he does it, and it hurts, and I slap him.”
      A. also described other lewd acts. She told the interviewer that
defendant would lie down behind her, pull down his pants, and touch her
back with “his private” as he pulled it up and down. He also touched her
about seven times “on the booty,” “in the line” on the back, but not inside “the
hole.” And he made her touch and squeeze his “private.”




                                       3
      A. testified at trial in January 2019, when she was nine years old.
According to A., defendant was the boyfriend of her babysitter, Kayleigh. 2 On
the couch in the living room, he “would get us and put us under a blanket.”
She described one occasion when he touched her with his hands. He put his
hands down her pants and touched her below her underwear, moving his
hand around. It felt “[k]ind of weird,” and it hurt because he “would go like
squeeze it.” This occurred “[a] couple more” times.” Her sisters were on the
floor watching television or sleeping when this happened. Defendant would
also take her hand and put it down the inside of his pants, then down his
boxers, and had her touch him. She thought this happened once.
      P., then seven years old, also testified at trial. She remembered Jon
watching her when she was younger. When she was in the blanket, he
touched her “private” with his hand outside of her clothes.
      Testifying in his own defense, defendant denied touching any of the
sisters inappropriately.
      The jury found defendant guilty of two counts of sexual penetration of
A., a child 10 years of age or younger (Pen. Code, § 288.7, subd. (b); counts 1
and 2)3; six counts of committing other lewd acts upon A., a child under the
age of 14 (§ 288, subd. (a); counts 3 through 8); and one count of committing a
lewd act upon P., a child under the age of 14 (§ 288, subd. (a); count 9). The
jury found true allegations that defendant had substantial sexual contact



      2At first, A. said she was not sure if “Jon,” the person who sexually
abused her, was in the courtroom. She then walked around the courtroom;
the prosecutor invited her to “[k]eep walking this way,” and she identified
defendant as Jon. The children’s mother testified that defendant looked
physically different than he had three years previously; he had lost weight,
was wearing glasses, and was dressed more formally than usual.
      3   All undesignated statutory references are to the Penal Code.

                                        4
with the victims and multiple victim allegations as to counts 3, 4, and 9
(§ 667.61, subd. (j)(2)). The court sentenced defendant to consecutive terms of
25 years to life for each of counts 3, 4, and 9, consecutive terms of 15 years to
life for each of counts 1 and 2, and consecutive determinate terms of eight
years for count 5 and two years (one-third the midterm) for each of counts 6,
7, and 8, for a total indeterminate term of 105 years to life and a total
determinate term of 14 years. This timely appeal ensued.
                                 DISCUSSION
I.    Ineffective Assistance of Counsel
      Defendant contends his trial counsel misunderstood the law regarding
whether he could be impeached with his juvenile delinquency record and, as a
result, rendered ineffective assistance.
      “Establishing a claim of ineffective assistance of counsel requires the
defendant to demonstrate (1) counsel’s performance was deficient in that it
fell below an objective standard of reasonableness under prevailing
professional norms, and (2) counsel’s deficient representation prejudiced the
defendant, i.e., there is a ‘reasonable probability’ that, but for counsel’s
failings, defendant would have obtained a more favorable result.” (People v.
Dennis (1998) 17 Cal.4th 468, 540.) “A court must indulge a strong
presumption that counsel’s acts were within the wide range of reasonable
professional assistance.” (Id. at p. 541.) Tactical errors are generally not
reversible. (People v. Jennings (2000) 81 Cal.App.4th 1301, 1318.) “If the
record on appeal fails to show why counsel acted or failed to act in the
instance asserted to be ineffective, unless counsel was asked for an
explanation and failed to provide one, or unless there simply could be no
satisfactory explanation, the claim must be rejected on appeal.” (People v.
Kraft (2000) 23 Cal.4th 978, 1068-1069 (Kraft).) On review, we defer to the



                                         5
trial court’s factual findings where they are supported by substantial
evidence, but we independently assess whether, with the facts so found,
defendant was deprived of the effective assistance of counsel. (People v.
Taylor (1984) 162 Cal.App.3d 720, 724–725.)
      If a defendant does not show that the actions of counsel were
prejudicial, we may reject the claim without considering whether counsel’s
performance was deficient. (People v. Mayfield (1997) 14 Cal.4th 668, 784
(Mayfield), abrogated on another ground in People v. Scott (2015) 61 Cal.4th
363, 390, fn. 2.) Prejudice is established when counsel’s performance “ ‘so
undermined the proper functioning of the adversarial process that the trial
cannot be relied on as having produced a just result.’ ” (Mayfield, at p. 784,
quoting Strickland v. Washington (1984) 466 U.S. 668, 686.) Prejudice must
be proved as a “ ‘demonstrable reality,’ not simply speculation as to the effect
of the errors or omissions of counsel.” (People v. Williams (1988) 44 Cal.3d
883, 937 (Williams).)
      During the discussion of motions in limine, the prosecutor told the
court, “One other issue, [defense counsel] and I briefly discussed this. Friday
afternoon, after we had court that day, about statements that were made in
chambers. It sounds like [defense counsel] maybe misspoke when issues
came up about what the defendant may testify about, including that he has
never done something like this in the past. And based on what we know in
this case, given his history, even though the records are under seal, we
believe it would be ethically improper to elicit that type of information from
the defendant.” Defense counsel responded, “My position is I’m going to
advise my client on the scope of the testimony and ask questions and
hopefully not elicit the answers that are either misleading or would open us
up to admission of evidence, rebuttal evidence. So I don’t think that’s an



                                       6
issue.” When defendant testified at trial, his counsel did not ask him
whether he had committed similar acts in the past.
      After trial, the court relieved defense counsel at defendant’s request
and appointed the public defender to represent him. His new counsel filed a
motion for new trial asserting, among other grounds, that trial counsel
“acquiesced that [defendant] could be impeached based on his sealed juvenile
record which is false and greatly affected [defendant’s] constitutional right to
testify on his own behalf.” In opposition, the People explained that “both
sides were aware of Defendant’s history,” and argued that trial counsel would
have been suborning perjury had he sought to elicit testimony that defendant
had never committed a similar crime before and that advising a client not to
perjure himself did not amount to ineffective assistance. In his reply,
defendant argued that he could not have been impeached with his sealed
juvenile record and that, in any case, the circumstances of defendant’s sealed
record did not involve similar allegations of child molestation.
      On appeal, defendant contends his counsel misunderstood the law
affecting the prosecutor’s right to impeach him with the offenses underlying
his sealed juvenile records. That is, he argues, the prosecution was not
entitled to inquire into the contents of his sealed records, and he was entitled
to reply to any such inquiry as if the juvenile court proceedings had never
occurred. We have no information about defendant’s sealed juvenile records
other than the above-quoted discussion.
      Two provisions of law allow a minor’s juvenile delinquency file to be
sealed; one is discretionary, authorizing a minor’s records to be sealed upon
request by the minor or the probation department (Welf. & Inst. Code, § 781),
and the other is mandatory when a juvenile delinquency petition is dismissed
due to satisfactory completion of informal supervision or probation (id.,



                                       7
§ 786). (S.V. v. Superior Court (2017) 13 Cal.App.5th 1174, 1181 (S.V.).)
“When a juvenile court seals a minor’s records under a discretionary order,
‘the proceedings in the case shall be deemed never to have occurred, and the
person may properly reply accordingly to any inquiry about the events, the
records of which are ordered sealed.’ ([Welf. & Inst. Code,] § 781,
subd. (a)(1)(A).) Similarly, when a court seals a minor’s records under a
mandatory order, ‘the arrest and other proceedings in the case shall be
deemed not to have occurred and the person who was the subject of the
petition may reply accordingly to an inquiry by employers, educational
institutions, or other person or entities regarding the arrest and proceedings
in the case.’ ([Welf. & Inst. Code,] § 786, subd. (b), italics added.)” (S.V., at
p. 1181, fn. omitted.) These provisions, defendant urges, would authorize
him to testify that he had never in the past committed an offense similar to
those he was accused of with A. and P., regardless of the truth of his
testimony, without committing perjury or risking impeachment, and his
counsel rendered ineffective assistance in failing to carry out research on this
point, advise him accordingly, and seek an appropriate evidentiary ruling
from the court.
      The court in S.V. expressed skepticism of an interpretation that would
apply the language of sections 781, subdivision (a)(1)(A) and 786, subdivision
(b) of the Welfare and Institutions Code not only to the juvenile proceedings
themselves but also to the underlying facts that took place prior to an arrest.
(S.V., supra, 13 Cal.App.5th at p. 1181, fn. 4.) We likewise doubt that the
Legislature intended to deem the facts that formed the basis for a juvenile
adjudication—rather than the fact that the juvenile proceedings occurred—
not to have taken place, so as to allow a person to make false statements




                                         8
about his or her own criminal behavior under penalty of perjury with
impunity.
      Regardless of the correct resolution of this question, defendant has not
met his burden on direct appeal to show either that there could be no
reasonable explanation for his counsel’s actions or that he suffered prejudice.
The only question the record suggests counsel may have avoided asking
defendant was whether he had committed a similar act in the past. Even the
answer to this question is unclear; in his motion for a new trial defendant
argued his juvenile records did not involve similar allegations of child
molestation. And the appellate record does not show counsel would have
acted differently had he carried out the research defendant suggests. In any
case, defendant was able to testify and adamantly deny molesting either of
the two victims in this case or their sister, and no one suggested during trial
that defendant was a repeat child abuser. There is no reason to think the
jury would have evaluated defendant’s credibility differently if he had
categorically denied ever having molested anyone else in the past. Even if we
assume defendant’s understanding of the law regarding sealed juvenile
records is correct, he has shown neither that a reasonably competent counsel
would have asked about his earlier behavior or that there is a “ ‘demonstrable
reality’ ” he would have achieved a better result had counsel done so. (See
Williams, supra, 44 Cal.3d at p. 937.)
      In an effort to show prejudice, defendant suggests his counsel’s failure
to understand and explain to him that his sealed records could not be used
against him forced him to testify in fear “that any misstep would lead to
impeachment based on his sealed juvenile record,” leading to “nervousness
and anxiety” that likely affected his demeanor and undermined the jury’s
perception of his trustworthiness. And in what defendant describes as a close



                                         9
case, one based on his credibility and that of A. and P. without corroborating
physical evidence of the crimes, he argues he would have had a better chance
of winning the credibility battle if he had been able to testify free of fear of
impeachment with his youthful actions. These assertions are all speculative
and do not support a conclusion that defense counsel made errors that
undermined the reliability of the trial. (See Mayfield, supra, 14 Cal.4th at
p. 784, Williams, supra, 44 Cal.3d at p. 937.) Defendant has not met his
burden to show ineffective assistance of counsel.
II.   Two Counts of Sexual Penetration
      Among defendant’s convictions were two for sexual penetration of A.
(§ 288.7, subd. (b).) Defendant concedes the evidence supports one of those
counts but contends it is insufficient to show he penetrated A. on more than
one occasion.
      In considering this challenge, “we review the whole record in the light
most favorable to the judgment below to determine whether it discloses
substantial evidence—that is, evidence that is reasonable, credible and of
solid value—from which a reasonable trier of fact could find the defendant
guilty beyond a reasonable doubt.” (People v. Snow (2003) 30 Cal.4th 43, 66.)
We “presume[] in support of the judgment the existence of every fact the trier
could reasonably deduce from the evidence” (Kraft, supra, 23 Cal.4th at
p. 1053), and we reverse only if “ ‘upon no hypothesis whatever is there
sufficient substantial evidence to support [the conviction].’ ” (People v. Bolin
(1998) 18 Cal.4th 297, 331.) The prosecution has the burden to prove the
required penetration beyond a reasonable doubt. (People v. Paz (2017) 10
Cal.App.5th 1023, 1038.)
      Section 288.7, subdivision (b) applies to any adult who engages in
sexual penetration as defined in section 289 with a child 10 years of age or



                                        10
younger. Section 289, in turn, defines sexual penetration to include “the act
of causing the penetration, however slight, of the genital or anal opening of
any person” with any foreign object for the purpose of sexual arousal,
gratification, or abuse. (§ 289, subd. (k).) The standard for penetration of the
genital opening does not require penetration of the vagina itself; rather, it
can be met through penetration of the labia majora, which “ ‘ “form the
external lateral boundaries of the vulva,” ’ ” and contact with the “genitalia
inside the exterior of the labia majora constitutes ‘sexual penetration’ within
the meaning of section 289.” (People v. Quintana (2001) 89 Cal.App.4th 1362,
1371 (Quintana).)
      Our high court has explained that, although a child victim of sexual
crimes need not specify precise dates, times, and circumstances, the victim
must describe “the kind of act or acts committed with sufficient specificity,
both to assure that unlawful conduct indeed has occurred and to differentiate
between the various types of proscribed conduct . . . . Moreover, the victim
must describe the number of acts committed with sufficient certainty to
support each of the counts alleged in the information or indictment (e.g.,
‘twice a month’ or ‘every time we went camping’).” (People v. Jones (1990) 51
Cal.3d 294, 316.) Additional details, though they may be helpful in assessing
credibility, are not necessary to uphold a conviction. (Ibid.; accord, People v.
Matute (2002) 103 Cal.App.4th 1437, 1445-1446.)
      Defendant contends that A.’s testimony described only a single act of
sexual penetration and that she did not testify about additional acts with
enough certainty to constitute substantial evidence to support a second
conviction of that crime. Although the issue is close, we agree that count 2
must be reversed.




                                       11
      A. unambiguously described defendant penetrating her vagina with his
finger. She also unambiguously described defendant rubbing her “coochie” on
multiple occasions. However, not surprisingly for a young child, she did not
clearly differentiate, in her trial testimony or in her forensic interview,
among the different incidents in which these types of conduct occurred. In
particular, she was unable to say whether he penetrated her vagina with his
finger more than one time. Rather, when asked directly whether defendant
put his finger in “the hole” of her “private” once or more than once, A.
responded, “I don’t know, I just don’t know how much times he did it because
I never count.”
      The Attorney General argues that A.’s use of the word “count” here
supports an inference that there must have been more than one incident, but
this is not a reasonable inference in the specific context here, where A. first
answers “I don’t know” when asked “how many times has Jon put his fingers
in the hole . . .” and then, in response to “One time or more than one time?”
repeats “I don’t know” before offering her explanation about not counting.
(Italics added.)
      We are also unpersuaded by the Attorney General’s argument that A.G.
described the incident of vaginal penetration in a manner suggesting a
routine rather than a singular occurrence. When the interviewer asks, “how
are your bodies when he puts his finger in the hole?” A. describes defendant’s
actions in directing her to move between the couch and the floor in a manner
suggesting a discrete incident, with a fair amount of climbing up and down,
rather than recurring behavior. The conduct she describes included
“rubbing” before and after a single instance of vaginal penetration. Indeed,
A. says “he’s always rubbing,” but she does not say he put his finger in her
“hole” more than once. A rational trier of fact could not have found beyond a



                                       12
reasonable doubt, based on her description of this incident, that such conduct
occurred on more than one occasion. In our view, the evidence that defendant
penetrated A.’s vagina more than once is not sufficiently certain to support a
second conviction for this conduct.
      The Attorney General argues count 2 is still nevertheless supported by
A.’s description of defendant rubbing her “coochie” inside the line and
squeezing her genital area in a manner that caused pain. This evidence, he
contends, supports a conclusion that, in addition to putting his fingers in “the
hole,” defendant penetrated past A.’s labia majora so as to fall within the
scope of section 288.7, subdivision (b). (Quintana, supra, 89 Cal.App.4th at
p. 1371.) The Attorney General also argues that A.’s description of defendant
touching her “inside the line” on the back (although, notably, not “inside the
hole” in back) indicates defendant penetrated A.’s anal opening. (§ 289,
subd. (k).)
      Whatever merit these theories of guilt might have in the abstract, a
review of the prosecutor’s argument shows the People did not rely on them at
trial. Rather, in discussing counts 1 and 2, the prosecutor argued only that
the fact A. said she did not count how many times defendant put his finger in
“the hole” of her “private” meant that there was more than one instance to
count. Thus, the People explicitly and exclusively relied on evidence of
vaginal penetration to support the two sexual penetration counts—evidence
that we have concluded shows only one such act with sufficient certainty to
support a conviction. The instances of defendant rubbing A.’s vagina formed
the basis for two of the lewd act counts (§ 288, subd. (a)), count 3 being “Hand
to Vagina, First Time” and count 4 “Hand to Vagina, Last Time”; and
touching her buttocks was the basis for counts 7 and 8, “First Time” and
“Last Time.” Indeed, in successfully encouraging the trial court to sentence



                                       13
defendant consecutively, the prosecutor argued that counts 1 and 2 were
based on different acts than counts 3 and 4. Whether or not the evidence
would have supported a finding defendant’s actions in touching, rubbing, or
squeezing A. short of penetrating her vagina violated section 288.7,
subdivision (b), the record does not show the jury here made that
determination.
      This case thus is subject to the rule that when a jury hears both
factually sufficient and factually insufficient grounds for conviction, we
affirm unless there is “an affirmative indication the jury relied on the invalid
ground,” after a review of the entire record, including the facts and
instructions, the arguments of counsel, and the entire verdict. (People v.
Marks (2003) 31 Cal.4th 197, 233; People v. Guiton (1993) 4 Cal.4th 1116,
1129-1130.) Here, the prosecutor’s argument, in conjunction with the
separate verdicts for hand-to-vagina and hand-to-buttocks contact, provide an
affirmative indication the jury relied for its verdict on count 2 on a theory of
penetration unsupported by the evidence. We therefore reverse the judgment
as to that count only. Convictions on the other counts and enhancements
remain, as do the consecutive sentences for the remaining counts, totaling 14
years plus 90 years to life.
      Because we reverse the judgment as to count 2 on this ground, we need
not reach defendant’s alternate argument that the trial court erred in
refusing to instruct the jury as to count 2 with the lesser included offense of
attempted sexual penetration.
                                DISPOSITION
      The judgment is reversed as to count 2 only, with the result that
defendant’s sentence becomes a determinate term of 14 years plus an
indeterminate term of 90 years to life. In all other respects, the judgment is



                                       14
affirmed. The trial court is directed to prepare an amended abstract of
judgment reflecting this result and to forward it to the California
Department of Corrections and Rehabilitation.




                                           TUCHER, P.J.

WE CONCUR:

PETROU, J.
RODRÍGUEZ, J.




People v. Weldon (A164256)




                                      15